 

nee

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page1of12

Fillin this information to identity your case:

bentort Kenneth L Collins FILED

First Name Middie Name

Debtor 2
(Spouse, iffiling) First Name Middle Name Last Name APR ] 0 2019

 

United States Bankruptcy Court for the: Northern District of Texas

CLERK, US. BANKRUPToY
U.S. BAN PTOY CO
Case number 19-31054 NORTHERN DISTRICT OF OURT
(Hoown) CP Aheck if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

a Detalis About Your Marital Status and Where You Lived Before

4

1. What is your current marital status?

4 Married
CJ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

> OINo

w Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

i Debtor 1; ee ‘Dates Debtor. 1. Debtor 2: ; : ‘Dates Debtor 2

' lived there lived there

: (a) Same as Debtor 1 CJ same as Debtor 1
12207 Mulberry Ave From From

‘ Number Street Number Street

: To _ To _
Chino CA 91710

: City State ZIP Code City State ZIP Code

‘ CJ same as Debtor 1 Q) same as Debtor 1
From From

: Number Street Number Street

; To To

: City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, |\daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i
> ODNo
yw Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

4

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
annie

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 2 of 12

Debtor 4 Kenneth L Collins Case number (itknown), 19-31054

First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from Operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, inciuding part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(J No
@ Yes. Fill in the details.

 

 

 

 

Sources of income Gross income Sources of income Gross‘income.
Check ail that.apply. (before deductions and... .Check all that apply. (before deductions and
exclusions) : exclusions)
From January 1 of current year until QO wages, commissions, $ 0.00 a ages, commissions, $
the date you filed for bankruptcy: Onuses, TIPS onuses, tips
C) Operating a business ) Operating a business
For last calendar year: QO Wages, commissions, QO Wages, commissions,
bonuses, tips $ 0.00 bonuses, tips $
(January 1 to December 31,2018 __) C) Operating a business CJ operating a business
For the calendar year before that: td Wages, commissions, QO Wages, commissions,
bonuses, tips $ 85,000.00 bonuses, tips $
(January 1 to December 31 2017 _) () Operating a business °————— _ Operating a business

   

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends: money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

CL No
Wf Yes. Fill in the details.

 
   

Sources.of income Gross income from Sources of income Gross income from

‘Describe.below: each source Describe below. each source
: (before deductions and “ “(before deductions and
exclusions) : exclusions)

 

 

From January 1 of current year until Retirement __ $__13,374.00_
the date you filed for bankruptcy:

rence FS

 

 

 

 

 

 

 

For last calendar year: Retirement $ 44,398.00
(January 1 to December 31,2018 _) $ $
YYYY
$
For the calendar year before that: $ $
(January 1 to December 31,2017 _)
YYYY

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
enema

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 3 of 12

Debtor 1 Kenneth L Collins Case number irinown 19731054

First Name Middie Name Last Name

Eas es Certain Payments You Made Before You Filed for Bankruptcy

é
;
{
i
t

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

“Incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

‘ (I) No. Go to line 7.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

: 4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C) No. Go to line 7.

wf Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

: W ves. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

 

 

 

 

 

 

 

 

 

io Dates of Total amount pald Amount you still owe
| ~ payment
Unify Credit Union 03/08/2019 ¢ 1,092.00 5 10,241.00
! Creditors Name

14500 Aviation Blvd 02/08/2019

Number Street

01/10/2019

Hawthorne CA 91710
: City State ZIP Code
$ $
i Creditors Name
Number Street
City State ZIP Code
; $ $

 

 

i Creditors Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

Was this payment for...

Cc] Mortgage

9 car

CD credit card

C} Loan repayment

Q) Suppliers or vendors
L) other

C) Mortgage

Q) car

O) credit card

CY Loan repayment

Q Suppliers or vendors
Q other

Q) Mortgage

Q) car

C) credit card

C) Loan repayment

oO Suppliers or vendors

Q) Other

page 3
 

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 4 of 12

Debtor 1 Kenneth L Collins Case number (it known) 19-31054

First Name Middle Name Last Name

 

i 7. Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners, partnerships of which you are a general partner;

i corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and alimony.

| WNo

C) Yes. List all payments to an insider.

Dates of Total‘amount Amount you still Reason for this payment
payment’ paid owe . :

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

i insider's Name

 

Number Street

 

 

; City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Inciude payments on debts guaranteed or cosigned by an insider.

No

CO) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

Dates.of Total-amount Amount you still Reason for this payment
Payment Paid owe Inelude ereditoraname

i '

: insider's Name $ §

i

; Number Street

; City State ZIP Code

i $ $

' Insider's Name

: Number Street |

i

 

a en ko

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
 

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page5of12

Debtor1 Kenneth L Collins Case number dimou 19°31054
Firet Name Middle Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

i 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
: List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

t

 

 

 

 

 

 

 

 

 

 

: and contract disputes.

i

' [I No

| @ Yes. Fill in the details.

Nature of the case Court or agency Status of the case
fo

i ‘ | US CENTRAL DISTRICT

Case title United States vs [caitNare QO) Pending

; Qo
Kenneth Collins | 300 N Los Angeles Street mappes
! jNumber Street 0 Concluded
| case number CR 18-0038-ODW |LosAngeles CA 90012

: oe State ZIP Code

|

i Case title \Gount Name Q) Pending

i QO) on appeal
: i

: ;Number Street C) conctuded
Case number

ioty Stale ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

L) No. Goto line 11.
i i Ves. Fill in the information below.

Describe the property a Date Value of the property

 

ky
. | Monthly Retirement garnished 1125.00
US Department of Justice | monthly | 03/05/2019 ¢ 4,419.00
Creditors Name i

i
i

 

300 N Los Angeles Street

i Number Street Explain what.happened

L) Property was repossessed.

 

 

 

 

 

 

 

 

i #7516
L] Property was foreclosed.
Los Angeles CA 91101 Q) Property was garnished.
t
i City State ZIP Code w Property was attached, seized, or levied.
i Describe the property Date Value of the property
: |
$
: Creditor’s Name \
| |
i i :
i Number Sheet Foose pence epmepecmamepnemeengy tte eee oe ca gee oye soe
{ Explain. what happened
L) Property was repossessed.
(1 Property was foreclosed.
oy Suis IP Gols C) Property was garnished.
QL) Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §
 

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 6 of 12

Case number (i known) 1

Kenneth L Collins

First Name Middle Name

Debtor 1
Last Name

accounts or refuse to make a payment because you owed a debt?

) No
u Yes. Fill in the details.

i
i
i
:
i
i

Describe the action the creditor took
LACERA

Creditor’s Name

 

 

Retirement Garnished

 

 

 

300 N Lake Ave
‘ Number Street
i |
|
Pasadena CA 91101 ~~
i City State ZIP Code Last 4 digits of account number: XXXX-_O _0§ O O-

creditors, a court-appointed receiver, a custodian, or another official?

W@ No
; (Yes

| art 5: | List Certain Gifts and Contributions

9-31054

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your

Date action Amount

was taken

'

03/05/2019 1,125.00

’
$

|
!
j

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of

 

5

' 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W@ No

Q) Yes. Fill in the details for each gif.

Gifts with a total value of more than $600
per person :

Describe the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Gifts. with a total value of more than $600

Describe the gifts
per person ces

 

 

 

 

i
j

 

Person to Whom You Gave the Gift

 

 

Number Street

 

State ZIP Code

City

}
5
i
I
'
j
:
i
t
|
\
t
i
!
i
t
i
'
i
t
'
i
|
}
5
'
i
i
'
'
he

Person's relationship to you

i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Dates you gave Value
the gifts
$.
$
i
Dates you gave Value
the gifts
j
}
i $
}
}
$
i
i
i
page 6
 

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 7 of 12

Debtor 1 Kenneth L Collins Case number (iknowa_19-31054

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

i
i
i W No
i

C) Yes. Fill in the details for each gift or contribution.

 

 

 

 

i Gifts or contributions to: charities Describe what you' contributed : Date you Value
i that total more than $600 contributed
|
$
i Charity's Name !
| |
$

 

Number Street

 

City State ZIP Code : j

t

List Certain Losses

 

: 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
‘disaster, or gambling?

WW No

' (2 Yes. Fill in the details.

 

 

: Describe the property you lost and Describe any insurance coverage forthe loss Date of your Value of property
i how the loss occurred oo : \ ea loss fost
Include the amount that insurance. has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
| | | ‘
a | !

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
C) Yes. Fill in the details.

 

 

 

 

Description and value. of any property transferred: Date payment or’ Amount of payment
oe transfer was
Person Who Was Paid made
J
Number Street $
|
$

 

City State ZIP Code

 

Email or website address

 

 

5
|
|
i
}
t
i
|
|

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
 

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 8 of 12

Debtor 1 Kenneth L Collins Case number uranown 19731054

First Name Middle Name Last Name

 

 

Description and value. of any property transferred Date payment or Amount of
: transfer was made. payment

 

 

Person Who Was Paid

 

Number Street

oe eg

 

 

i

!

j

i

|

i

City State ZIP Code i
i

 

$

wt

Email or website address

 

Person Who Mada the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

a No
CJ] Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
: . transfer was
. made
Person Who Was Paid {
| |
Number Street { §
: $
i
i

City State ZIP Code

 

: 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
: transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

Of No

C) Yes. Fill in the details.

Description and value of property Describe any property or payments:recelved’  ~ Date transfer
transferred or debts. paid in exchange was.made

 

Person Who Received Transfer

i

}

pe
i
i
i
{ Number Street i i i
i
t
j
i
4
|

 

!

 

 

City State ZIP Code i :
'
i

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIPCode |

 

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 9 of 12

Kenneth L Collins

First Name

Debtor 1

'
4

i

(J No
Q Yes. Fill in the details.

Name of trust

Middle Name

 

Last Name

‘Description and value of the property transferred

Case number (if known) 19-31054

; 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection davices.)

Oate transfer
was made

 

f
|
t
5
i
|
}
5
i
1
{
5
i
t

 

 

| Part 8:| List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

@ No

C Yes. Fill in the details.

 

Name of Financial Institution

 

Number Street

 

 

 

 

 

 

W No

Cl Yes. Fill in the details.

City State ZIP Code
Name of Financial Institution

Number Street

City State ZIP Code

 

Name of Financial Institution

 

Number Street

 

 

City State

 

Official Form 107

ZIP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Last 4 digits of account number

XXXX=__

XXXX-__

Who eise had access to It?

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Type of account or Date account was... . Last balance before
instrument closed, sold, moved, closing or transfer
: or transferred
C) checking $
Q Savings
QO Money market
QO Brokerage
other ne nn
C) checking _ $

Q Savings
Q Money market

QO Brokerage

C2 other

 

Name

 

Number Street

 

State ZIP Code

City

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Do you still
have It?

Describe the contents

 
Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 10 of 12

Debtor 1 Kenneth L Collins Case number (known 1 9-31 054

 

Who else has or had access to It? Describe the contents Do.you:still
! i
| LI No
Name of Storage Facility Name i | QO Yes
: i
Number Street Number Street
|
CityState ZIP Code
\
aE cooe caerrcumeevn nee SEM FIP COME a umsemasnstntnincs sone ena p msn non eta sucht avin: anssatonneunanatisgnnte imine cacanbi a enrasinns sen
[Part 9: Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
CQ Yes. Fill in the details.
Value

 

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

Z No
C) Yes. Fill in the details.

 

 

 

 

 

 

Where Is the property? Describe the property.

 

Owner's Name

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code !
City State ZIP Code ;

 

| Part 40: | Give Detalis About Environmental Information

‘
i
t

i

I

{

i

For the purpose of Part 10, the following definitions apply:

_& Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 

 

 

 

a No
OQ] Yes. Fill in the details.
Governmental.unit Environmental law, If. you:-know. It
|
Name of site Governmental unit :
i
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

| 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

| Date of notice

page 10
Debtor 4 Kenneth L Collins

Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 11 of12

Firet Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

@ No

C2 Yes. Fill in the detaits.

 

 

 

Case number (it known), 19-31054

mental jaw, If. you know it

 

 

 

Governmental unit
(
|
Name of site Governmental unit
l
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

W No

C) Yes. Fill in the details.

Court or agency Nature of the case

Case title

 

Court Name

 

 

Number Street

 

 

Case number City State ZIP Code

Give Detalls About Your Business or Connections to Any Business

Date of notice

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Status of the

ease

‘ Q) Pending
QO On appeal
: C) conctuded

; 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
© Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

i

©) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
CO) A partner in a partnership
QD An officer, director, or managing executive of a corporation

C) An owner of at least 6% of the voting or equity securities of a corporation

@ No. None of the above applies. Go to Part 12.
OQ] Yes. Check all that apply above and fill in the details below for each business.

wo . Describe the nature of the business
New Beginnings Collections

 

Business Name

17706 Mukberry |
\

Number Street; ©0000 Garena wt

 

 

Chino CA 91710

OU a nec cn nea Sate, AIP Code...

 

Describe the nature of the business

 

Business Name

 

Number Street spe uta peice yng its ptcaciquueay signe cee aes
Name of-accountant. or bookkeeper

 

 

 

 

City State ZIP Code '

Official Form 107

Employer identification number

Do not Include. Social Security number or ITIN.

Dates business existed

= ail le

Employer Identification number

Do not include Social Security number or ITIN.

Dates business existed
From To

Statement of Financial Affairs for Individuals Filing for Bankruptcy

EIN: = ee

page 11
Case 19-31054-sgj13 Doc 14 Filed 04/10/19 Entered 04/10/19 17:03:28 Page 12 of 12

Debtor’ Kenneth L Collins Case number drunown 19°31054

Firet Name Middle Name Last Name

Employer identification number

Describe the nature of the business.
ES See eee Ue ald De not include Social Security number:or ITIN.

 

Business Name | i
i ' EIN: - _~ — —— —-——
t \
{ 4

 

 

Number Street Name of accountant or bookkeeper - Dates business existed

 

From To

 

 

 

City State ZIP Code

i
;
|
'
i
a

 

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

Q Yes. Fill in the details below.

Date Issued

 

Name MM/DDIYYYY

 

Number Street

 

 

City State ZIP Code

 

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1619, and 3671.

   

x

 

Signature of Debtor 1 1 Signature of Debtor 2

Date 04/09/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
Y No
C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

LJ Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12
